Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, encompassing claims 7-20 in the reply filed on August 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 107082516) in view of Greenberg (US Patent no. 3,756,933) and Tan (CN 108298645).
Regarding claim 7, Jin teaches a method for removing chloride ions in recycled water by electrochemical coupling using a device comprising an electrolyte tank (2) having a top and a bottom (figure 1), two electrodes (2-1; 2-2) and a direct current (DC) circuit (figure 1);
  	wherein the electrolyte tank (2) can be used as a separator in a separation process; the first electrode being a hydrogen evolution electrocatalysis function electrode (see step S4); and the electrodes (21-; 2-2) are connected with each other by a wire (see step S2); the bottom of the electrolyte tank is provided with a purified high-concentration chloride ion wastewater inlet (9) and a flocculation product outlet (6; 1st paragraph under Brief Description of Drawings); and the top is provided with a de-chlorination treatment water outlet (10) and a hydrogen collecting port (11 – hydrogen is collected in tank 3); and
 	(a) the separation process comprising: installing an anode (2-1) of the electrolyte tank (2); installing a hydrogen evolution electrocatalysis function electrode on a cathode (2-2) of the electrolyte tank (2; paragraph 2 under “Detailed Description of the Embodiments”); pouring purified high-concentration chloride ion wastewater into the electrolyte tank (paragraph 5 under “Detailed Description of the Embodiments”); applying a direct voltage between the anode and the cathode of the electrolyte tank (paragraph 4 under “Detailed Description of the Embodiments”); performing adsorption by the anode and hydrogen evolution flocculation by the cathode to subject chloride ions to adsorption and flocculation separation (step S1 and paragraphs 2-8 under “Detailed Description of the Embodiments”); collecting hydrogen byproducts and flocculation products generated by the cathode (collecting tanks 3 and 4 are directly connected to the cell 2 and an outlet 6 is located at the bottom of the cell 2 for removal of products; paragraph 2 under “Detailed Description of the Embodiments”); and discharging a treated liquid which can be reused after de-chlorination (the treated liquid can be used as a chlorine recycling device through a first water pipe – step S3; paragraphs 10-11 under Summary). 
Jin fails to teach wherein the second electrode/anode is an electrochemically switched ion exchange (ESIX) function electrode; two DC circuits having opposite electric field directions and can alternately be used in the separation process and an electrode regeneration process respectively; wherein, in the electrode regeneration process, the electrolyte tank is connected to an electrode regeneration liquid storage tank through a pump and a pipeline; the method comprising both a separation process and an electrode regeneration process such that when said ESIX function electrode in the separation process is saturated, the ESIX function electrode is subjected to an electrode regeneration process in situ, and these two processes are performed intermittently and repeatedly; the method comprising the a further step of:
(b) the electrode regeneration process comprising: using the previously-
described separation process devices, adding an electrode regeneration liquid into the
electrolyte tank through a pump, and switching to a reverse circuit, so that the electrode
saturated by adsorption realizes in-situ desorption regeneration.
 	Greenberg teaches a method of treating wastewater (col. 1, lines 14-15) comprising an electrolysis tank that can be used as a separator and as an electrode regenerator in an electrode regenerator step comprising a pump whose outlet is connected to the inlet of a metering device (col. 1, lines 14-50; col. 7, lines 38-43; col. 9, lines 39-75; claim 5). The wastewater is first treated by electrolysis to subject the water to adsorption and flocculation separation (col. 1, lines 14-50; col. 3, lines 14-50). For efficient operation, the cathode may be restored hourly by a ten-second reversal of polarity of the two electrodes (col. 7, lines 38-43; claim 5 – correlate to the claimed circuits having opposite electric field directions). It would have been obvious to one having ordinary skill in the art at the time of filing to add a regeneration step, after the separation step of Jin, because as taught by Greenberg, it is well-known in the art to periodically restore the electrodes by a reversal of polarity in order to maintain an efficient operation of purifying polluted water.  
	Jin in view of Greenberg fails to teach wherein the second electrode/anode is an electrochemically switched ion exchange (ESIX) function electrode.
	Tan discloses an electrode suitable for desulfurization of wastewater treatment, the electrode having high chlorine ion selective electrochemical oxidation exchange switching (abstract). One having ordinary skill in the art at the time of filing would have found it obvious to use an electrochemically switched ion exchange function electrode in the wastewater treatment method of the modified Jin, because as taught by Tan, this type of electrodes is well-known in the art to be suitable for desulphurization wastewater treatments and one would have a reasonable expectation of success in doing so. 
	Regarding claim 8, the ESIX function electrode of Tan comprises an ESIX functional material with high selectivity and high flux for chloride ions coated or deposited on a metal/titanium conductive matrix (abstract).
	Regarding claim 10, the cathode of Jin is a hydrogen evolution electrocatalysis function electrode (2-2; paragraph 2 under “Detailed Description of the Embodiments”).
	Regarding claim 11, Greenberg discloses a hydrogen evolution catalyst material comprising a metal oxide layer on a platinum base (col. 5, lines 16-26; col. 7, lines 44-48).

Allowable Subject Matter
Claims 9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach or fairly suggest that the ESIX functional material comprises chlorine doped polypyrrole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794